Boehm, J.
(concurring). I concur in the result. However, with respect to our determination that Supreme Court erred in granting defendants’ cross motion dismissing the Labor Law § 240 (1) cause of action and denying plaintiffs cross motion for partial summary judgment on that cause of action, I concur under constraint of Bennion v Goodyear Tire & Rubber Co. (229 AD2d 1003). (Appeal from Order of Supreme Court, Erie County, Whelan, J. — Summary Judgment.) Present — Pine, J. P., Lawton, Hayes, Wisner and Boehm, JJ.